FILED
                              NOT FOR PUBLICATION                           AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDGAR RENE LOPEZ POCON;                          No. 11-71010
FLORIDALMA VELIZ HERNANDEZ,
                                                 Agency Nos.         A070-935-241
               Petitioners,                                          A075-580-350

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Edgar Rene Lopez Pocon and Floridalma Veliz Hernandez, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying Petitioners’ motion to reopen removal proceedings. Our




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen proceedings. See Sharma v. Holder, 633 F.3d 865, 874

(9th Cir. 2011).

      The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen. See Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008) (standard of

review). The immigration judge and BIA did consider the evidence and arguments

put forth by Petitioners. Thus, there was no due process violation.

      The BIA also permissibly concluded that Petitioners had knowingly and

intelligently withdrawn their application for asylum and waived their rights to

appeal, and did so in exchange for the grant of pre-conclusion voluntary departure.

See Biwot v. Gonzales, 403 F.3d 1094, 1098 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    11-71010